 

LOAN AGREEMENT

 

THIS LOAN AGREEMENT (this “Agreement”), dated as of this 11th day of October,
2019, by and between ARC WINGHOUSE LLC, a Florida limited liability company (the
“Borrower”), whose address is 1409 Kingsley Avenue, Suite 2, Orange Park,
Florida 32073, and CITY NATIONAL BANK OF FLORIDA, its successors and/or assigns
(the “Lender”), whose address is 25 West Flagler Street, Miami, Florida 33130.

 

RECITALS

 

A. Borrower has requested and Lender has agreed to make a term credit facility
to Borrower in the maximum principal amount of TWELVE MILLION TWO HUNDRED FIFTY
THOUSAND AND 00/100 DOLLARS ($12,250,000.00) (the “Loan”) to be used by Borrower
to finance the acquisition of twenty-four (24) “WingHouse Bar & Grill
Restaurants” (the “Restaurants”) from Soaring Wings, LLC, and its subsidiaries,
subject to the terms and conditions contained in this Agreement.

 

B. Borrower and Lender have negotiated the terms and conditions of, and wish to
enter into, this Agreement in order to set forth the terms and conditions of the
Loan.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, Borrower and Lender agree as follows:

 

1. DEFINITIONS. As used in this Agreement the terms listed below shall have the
following meanings unless otherwise required by the context:

 

(a) Account: Has the meaning set forth in the Code.

 

(b) Affiliate: An Affiliate of the Borrower shall mean any entity which,
directly or indirectly, controls or is controlled by or is under common control
with the Borrower. An entity shall be deemed to be “controlled by” another
entity if such other entity possesses, directly or indirectly, power to direct
or cause the direction of the management and policies of such entity whether by
contract, ownership of voting securities, membership interests or otherwise.

 

(c) Code: The Uniform Commercial Code (or any successor statute), as adopted and
in force in Florida or, when the laws of any other state govern the method or
manner of the perfection or enforcement of any security interest in any of the
Collateral, the Uniform Commercial Code (or any successor statute) of such
state. Any term used in this Agreement and in any financing statement filed in
connection herewith which is defined in the Code and not otherwise defined in
this Agreement or in any other Loan Document has the meaning given to the term
in the Code.

 

(d) Collateral: The property encumbered by the Leasehold Mortgage, the Security
Agreement and all other property and assets granted as collateral security for
the Loan, whether real or personal property, whether granted directly or
indirectly, whether granted now or in the future, and whether granted in the
form of a security interest, mortgage, collateral mortgage, deed of trust,
assignment, pledge, chattel mortgage, collateral chattel mortgage, chattel
trust, factors’ lien, equipment trust, conditional sale, trust receipt, lien or
title retention contract, lease or consignment intended as a security device, or
any other security or lien interest whatsoever, whether created by law, contract
or otherwise.

 

 1 

 

 

(e) EBITDA: As applies to any Person, the sum of earnings before interest,
taxes, depreciation and amortization.

 

(f) Fiscal Year: The fiscal year of the Borrower, which period shall be a
12-month period ending on December 31 of each year. References to a Fiscal Year
with a number corresponding to any calendar year (e.g. “Fiscal Year 2019”) refer
to the Fiscal Year ending on December 31 of such calendar year.

 

(g) GAAP: Generally accepted accounting principles consistently applied, as
adopted in the United States, and as amended from time to time.

 

(h) Governmental Authority: Any governmental or quasi-governmental authority,
agency, authority, board, commission, or governing body authorized by federal,
state or local laws or regulations as having jurisdiction over the Lender, the
Borrower, the Guarantor or the Parent.

 

(i) Governmental Requirements: The standards for real property appraisals
established under applicable regulations governing national or state chartered
banks promulgated by the Board of Governors of the Federal Reserve System or the
United States Comptroller of the Currency, and any other regulations promulgated
by any Governmental Authority which apply to Lender.

 

(j) Guarantor: Seenu G. Kasturi.

 

(k) Guaranty: That certain Guaranty of Payment and Performance dated as of even
date herewith from Guarantor in favor of Lender, as the same may be amended,
restated, modified or replaced from time to time.

 

(l) Lender: City National Bank of Florida, its successors and/or assigns.

 

(m) Leases: Those lease agreements pursuant to which Borrower occupies the
Restaurants.

 

(n) Leasehold Mortgage: That certain Leasehold Mortgage and Assignment of Leases
and Rents dated as of even date herewith from Borrower in favor of Lender, as
the same may be amended, restated, modified or replaced from time to time.

 

(o) Liquor Licenses: The liquor licenses pursuant to which Borrower operates the
Restaurants.

 

(p) Loan: That certain loan in the amount of TWELVE MILLION TWO HUNDRED FIFTY
THOUSAND AND 00/100 DOLLARS ($12,250,000.00), as evidenced by the Note and
secured by the Leasehold Mortgage, the Security Agreement and the other Loan
Documents as provided herein.

 

 2 

 

 

 

(q) Loan Documents: Any and all documents evidencing, securing, or executed in
connection with the Loan, including, without limitation, the Note, the Leasehold
Mortgage, the Security Agreement, the Guaranty, the Negative Pledge Agreement
and this Agreement.

 

(r) Negative Pledge Agreement. That certain Negative Pledge Agreement dated of
even date herewith from Parent in favor of Lender.

 

(s) Note: That certain Promissory Note dated as of even date herewith from
Borrower in favor of Lender in the principal amount of $12,250,000.00, as the
same may be amended, restated, modified or replaced from time to time.

 

(t) Parent: ARC Group, Inc., a Nevada corporation

 

(u) Person: A natural person, a partnership, a joint venture, an unincorporated
association, a limited liability company, a corporation, a trust, any other
legal entity, or any Governmental Authority.

 

(v) Put Agreement: That certain Put Agreement dated as of October 11, 2019,
among Borrower, Parent and Soaring Wings, LLC.

 

(w) Security Agreement: That certain Security Agreement dated as of even date
herewith from Borrower in favor of Lender, as the same may be amended, restated,
modified or replaced from time to time.

 

(x) Seller Note: That certain promissory note of even date herewith from
Borrower in favor of Soaring Wings, LLC, in the amount of $1,000,000.00

 

(y) Trademark Assignment Agreement: That certain Trademark Collateral Assignment
and Security Agreement dated as of even date herewith between Borrower and
Lender, as the same may be amended, restated, modified or replaced from time to
time.

 

(z) Unmatured Event of Default: Any event that, if it continues uncured, will,
with lapse of time or notice, or both, constitute an Event of Default hereunder
and under the other Loan Documents.

 

2. LOAN; ADVANCES. At the closing of the Loan, Lender is funding the Loan in
full.

 

 3 

 

 

3. ACCOUNTS.

 

(a) Guarantor Blocked Account. Prior to Closing, Guarantor shall establish with
Lender a non-interest bearing account into which Guarantor shall deposit the
amount of $1,250,000.00 (the “Guarantor Blocked Account”). The Guarantor Blocked
Account shall be under the sole control of Lender and Guarantor shall have no
right to withdraw any funds from the Guarantor Blocked Account. Guarantor hereby
grants to Lender a security interest in the Guarantor Blocked Account and the
funds held therein as security for the Loan. Upon the occurrence of an Event of
Default, Lender shall have the right to apply the funds in the Guarantor Blocked
Account against the indebtedness owing under the Loan in such manner as Lender
elects in Lender’s sole discretion. So long as no uncured Unmatured Event of
Default or Event of Default has occurred, at any time after the first annual
anniversary of the closing of the Loan, Lender, at the written request of
Guarantor, shall release the funds in the Guarantor Blocked Account to Guarantor
upon Borrower establishing with Lender a substitute non-interest bearing
“blocked account” (the “Substitute Blocked Account”) into which Borrower has
deposited the amount of $1,250,000.00 and which shall serve as additional
security for the Loan. Upon the occurrence of an Event of Default, Lender shall
have the right to apply the funds in the Substitute Blocked Account against the
indebtedness owing under the Loan in such manner as Lender elects in Lender’s
sole discretion. Lender shall release all funds held in the Blocked Account or
Substitute Account, as the case may be, to Guarantor or Borrower, as applicable,
upon repayment of the Loan by Borrower.

 

(b) Borrower Blocked Account. At Closing, Borrower shall establish with Lender a
non-interest bearing account into which Borrower shall deposit the amount of
$1,000,000.00 (the “Borrower Blocked Account”). The Borrower Blocked Account
shall be under the sole control of Lender and Borrower shall have no right to
withdraw any funds from the Borrower Blocked Account. Borrower hereby grants to
Lender a security interest in the Borrower Blocked Account and the funds held
therein as security for the Loan. Upon the occurrence of an Event of Default,
Lender shall have the right to apply the funds in the Borrower Blocked Account
against the indebtedness owing under the Loan in such manner as Lender elects in
Lender’s sole discretion. After April 11, 2020, but no sooner than Lender
receiving Borrower’s audited financial statements for calendar year 2019, and
Borrower’s quarterly financial statements for the quarter end March 30, 2020, so
long as Borrower is in compliance with the financial covenants set forth in
Section 8 for the immediately preceding testing period and no uncured Unmatured
Event of Default or Event of Default has otherwise occurred, Lender, upon the
request of Borrower, not more frequently than once during any semi-annual
period), shall disburse to Borrower funds from the Borrower Blocked Account is
an amount such that the outstanding principal balance of the Loan, less (i) the
amount of funds then in the Guarantor Blocked Account and (ii) the remaining
funds in the Borrower Blocked Account, does not then exceed $10,000,000. All
disbursements shall be used by Borrower to pay-down the Seller’s Note, and, at
Borrower’s direction, will be paid directly to the holder of the Seller’s Note.

 

(c) Payment Account. Prior to Closing, Borrower shall establish with Lender an
account which shall be subject to auto-debiting by Lender to make the monthly
installments due under the Note. Borrower shall execute any documents required
by Lender to effectuate auto-debiting of this account.

 

4. EXPENSES. Borrower shall pay all fees and charges incurred in the procuring
and making of the Loan and all other expenses incurred by Lender during the term
of the Loan, including, without limitation, documentary stamp taxes, recording
expenses, and the fees of the attorneys for Lender. Borrower shall also pay any
and all insurance premiums, taxes, assessments, and other charges, liens and
encumbrances upon the Collateral. Such amounts, unless sooner paid, shall be
paid from time to time as Lender shall request either to the Person to whom such
payments are due or to Lender if Lender has paid the same.

 

 4 

 

 

5. WARRANTIES AND REPRESENTATIONS. Borrower and/or Guarantor, as applicable,
represent and warrant (which representations and warranties shall be deemed
continuing) as follows:

 

(a) Organization Status. Borrower (i) is duly organized under the laws of the
State of Florida, (ii) is in good standing under the laws of the State of
Florida, (iii) is qualified to do business in the State of Florida, and (iv) has
membership interests which have been duly and validly issued.

 

(b) Compliance with Laws. Borrower is in compliance with all laws, regulations,
ordinances and orders of all Governmental Authorities.

 

(c) Accurate Information. All information now and hereafter furnished to Lender
is and will be true, correct and complete in all material respects. Any such
information relating to Borrower’s or Guarantor’s financial condition has and
will accurately reflect such financial condition as of the date(s) thereof,
(including all contingent liabilities of every type), and each of Borrower and
Guarantor further represent that its financial condition has not changed
materially or adversely since the date(s) of such documents.

 

(d) Authority to Enter into Loan Documents. The Borrower and the Guarantor have
full power and authority to enter into the Loan Documents and consummate the
transactions contemplated hereby, and the facts and matters expressed or implied
in the opinions of its legal counsel are true and correct.

 

(e) Validity of Loan Documents. The Loan Documents have been approved by those
Persons having proper authority, and are in all respects legal, valid and
binding according to their terms.

 

(f) Priority of Lien on Personalty. No chattel mortgage, bill of sale, security
agreement, financing statement or other title retention agreement (except those
executed in favor of Lender) has been or will be executed with respect to any of
the Collateral or otherwise approved by Lender in accordance with the Leasehold
Mortgage or the Security Agreement.

 

(g) Conflicting Transactions of Borrower. The consummation of the transaction
hereby contemplated and the performance of the obligations of Borrower and
Guarantor under and by virtue of the Loan Documents will not result in any
breach of, or constitute a default under, any lease, loan or credit agreement,
or other instrument to which Borrower or Guarantor is a party or by which they
may be bound or affected.

 

(h) Pending Litigation. There are no actions, suits or proceedings pending
against Borrower, Guarantor or the Collateral, or circumstances which could lead
to such action, suits or proceedings against or affecting Borrower, Guarantor,
the Collateral, or involving the validity or enforceability of any of the Loan
Documents, before or by any Governmental Authority, except actions, suits and
proceedings which have been specifically disclosed to and approved by Lender in
writing; and Borrower is not in default with respect to any order, writ,
injunction, decree or demand of any court or any Governmental Authority.

 

 5 

 

 

(i) Condition of Collateral. The Collateral is not now damaged or injured as a
result of any fire, explosion, accident, flood or other casualty.

 

(j) Discharge of Liens and Taxes. Borrower and Guarantor have duly filed, paid
and/or discharged all taxes or other claims that may become a lien on any of its
property or assets, except to the extent that such items are being appropriately
contested in good faith and an adequate reserve for the payment thereof is being
maintained.

 

(k) Sufficiency of Capital. Neither Borrower nor Guarantor is, and after
consummation of this Agreement and after giving effect to all indebtedness
incurred and liens created by Borrower in connection with the Note and any other
Loan Documents, will be, insolvent within the meaning of 11 U.S.C. § 101, as in
effect from time to time.

 

(l) ERISA. Each employee pension benefit plan, as defined in Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), maintained by any of the
Borrower and/or Guarantor meets, as of the date hereof, the minimum funding
standards of ERISA and all applicable regulations thereto and requirements
thereof, and of the Internal Revenue Code of 1986, as amended. No “Prohibited
Transaction” or “Reportable Event” (as both terms are defined by ERISA) has
occurred with respect to any such plan.

 

(m) Indemnity. Borrower and Guarantor will indemnify Lender and its affiliates
from and against any losses, liabilities, claims, damages, penalties or fines
imposed upon, asserted or assessed against or incurred by Lender arising out of
the inaccuracy or breach of any of the representations contained in this
Agreement or any other Loan Documents.

 

(n) No Default. There is no Event of Default or default on the part of Borrower
or Guarantor under this Agreement, the Note, the Guaranty, the Leasehold
Mortgage, the Security Agreement or any other Loan Document, and no event has
occurred and is continuing which with notice, or the passage of time, or either,
would constitute a default under any provision thereof. Borrower is not and, to
Borrower’s knowledge, Guarantor is not, in default in any material respect under
any agreement or instrument to which it is a party or by which it may be bound
which would individually or in the aggregate have a material adverse effect on
the financial condition or business of Borrower or Guarantor.

 

(o) Ownership of Properties/Liens. Borrower owns good and, in the case of real
property, marketable title to all of its properties, real and personal, tangible
and intangible, of any nature whatsoever (including patents, trademarks, trade
names, service marks and copyrights), free and clear of all liens, charges and
claims (including infringement claims with respect to patents, trademarks,
service marks, copyrights and the like).

 

 6 

 

 

(p) Leases. (i) Borrower has provided to Lender true, correct and complete
copies of the Leases (including all amendments and assignments), (ii) Borrower
is the owner and holder of the tenants’ interest in the Leases, free and clear
of all liens and encumbrances, (iii) all consents from the landlords under the
Leases necessary for the Leases to be assigned to Borrower have been obtained,
and (iv) each of the Leases has been validly assigned to Borrower, is in full
force and effect, and is free of any default.

 

(q) Trademarks. Borrower has provided to Lender true, correct and complete
copies of the Trademarks (as defined in the Trademark Assignment Agreement). The
Trademarks which have been collaterally assigned to Lender pursuant to the
Trademark Assignment Agreement constitute all of the Trademarks under which
Borrower operates the Restaurants. Borrower is the owner and holder of the
Trademarks, free and clear of all liens and encumbrances.

 

(r) Liquor Licenses. Borrower has provided to Lender true, correct and complete
copies of the Liquor Licenses, all of which are in full force and effect. The
Liquor Licenses provided to Lender constitute all of the Liquor Licenses under
which Borrower operates the Restaurants. Borrower is the owner and holder of the
Liquor Licenses, free and clear of all liens and encumbrances.

 

6. COVENANTS. Borrower and Guarantor, as applicable, covenant and agree with
Lender as follows:

 

(a) Taxes. Borrower certifies that it has filed or caused to be filed all
federal, state and other tax returns which are required to be filed, and have
paid or caused to be paid all taxes as shown on said returns or in any manner
due to be paid (including, but not limited to, ad valorem and personal property
taxes) or on any assessment received by Borrower and not being contested in good
faith, to the extent that such taxes have become due. Borrower further certifies
that it has paid all other taxes, levies and charges of any nature, including
any governmental charges.

 

(b) Notice of Litigation. Borrower shall promptly give Lender written notice of
(a) a judgment entered against any Borrower, or (b) the commencement of any
action, suit, claim, counterclaim or proceeding against or investigation of
Borrower which, if adversely determined, would materially adversely affect the
business of Borrower, or which questions the validity of this Agreement, the
Note, the Leasehold Mortgage or the Security Agreement, or any other actions or
agreements taken or to be made pursuant to any of the foregoing.

 

(c) Notice of Default. Borrower shall promptly give Lender written notice of any
act of default under any agreement with Lender or under any other contract to
which Borrower is a party and of any acceleration of indebtedness caused thereby
which would have a materially adverse effect to the business of Borrower.

 

(d) Reports. Borrower shall promptly furnish Lender with copies of all
governmental agency, and other special reports pertaining to or affecting
Borrower, which would materially adversely affect the business of Borrower.

 

(e) Change in Ownership, Control or Management of Borrower. Borrower shall not
change its ownership (whether direct or indirect), control or management
structure during the term of the Loan, without the prior written consent of
Lender, in Lender’s sole discretion.

 

 7 

 

 

(f) Change in Fiscal Year. Borrower shall not change its Fiscal Year without the
prior written consent of Lender. Borrower’s Fiscal Year ends on December 31.

 

(g) Title to Collateral. Borrower will deliver to Lender, on demand, any
contracts, bills of sale, statements, receipted vouchers or agreements under
which Borrower claims title to any of the Collateral.

 

(h) Payment of Debts. Borrower shall pay and discharge when due, and before
subject to penalty or further charge, and otherwise satisfy before maturity or
delinquency, all obligations, debts, taxes, and liabilities of whatever nature
or amount, except those which Borrower in good faith disputes.

 

(i) Collection of Insurance Proceeds. Borrower will cooperate with Lender in
obtaining for Lender the benefits of any insurance or other proceeds lawfully or
equitably payable to it in connection with the transaction contemplated hereby
and the collection of any indebtedness or obligation of Borrower to Lender
incurred hereunder.

 

(j) Indebtedness. Borrower shall not incur, create, assume or permit to exist
any indebtedness or liability on account of advances or deposits, any
indebtedness or liability for borrowed money, any indebtedness constituting the
deferred purchase price of any property or assets, any indebtedness owed under
any conditional sale or title retention agreement, contingent obligations
pursuant to guaranties, endorsements, letters of credit and other secondary
liabilities, or any other indebtedness or liability evidenced by notes, bonds,
debentures or similar obligations without the prior written approval of Lender,
except for (i) the Loan, (ii) the endorsement of checks for collection in the
ordinary course of business, (iii) debt payable to suppliers and other trade
creditors in the ordinary course of business on ordinary and customary trade
terms and which is not past due, (iv) debt owing to Affiliates that is
subordinated to the Loan, (v) Seller’s Note, and (vi) debt payable to sellers
incurred by Borrower in connection with the purchase of furniture, fixtures and
equipment and leasehold improvements for the Restaurants, provided that no more
than $250,000.00 of such indebtedness may be incurred in any Fiscal Year (in the
case of the first and last Fiscal Years during the term of the Loan, such amount
shall be adjusted based upon the number of days of the Loan term during such
Fiscal Year).

 

(k) Guaranties. Borrower shall not guarantee or otherwise in any way become or
be responsible for obligations of any other Person, whether by agreement to
purchase the indebtedness of any other Person, or agreement for the furnishing
of funds to any other Person through the purchase of goods, supplies or services
(or by way of stock purchase, capital contribution, advance or loan) for the
purpose of paying or discharging indebtedness of any other Person, or otherwise,
without first obtaining Lender’s consent in Lender’s sole discretion.

 

 8 

 

 

(l) Advances. Borrower shall not make any advances, dividends, loans, or
distributions to Guarantor or any of its subsidiaries, affiliates, shareholders,
officers or directors (“Distributions”), without the prior written consent of
Lender. Notwithstanding the foregoing, so long as no Event of Default exists,
Borrower shall be permitted to make Distributions in the ordinary course of
Borrower’s business, without first obtaining Lender’s prior written consent.

 

(m) Further Assurances and Preservation of Security. Borrower will do all acts
and execute all documents for the better and more effective carrying out of the
intent and purposes of this Agreement, as Lender shall reasonably require from
time to time, and will do such other acts necessary or desirable to preserve and
protect the collateral at any time securing or intending to secure the Note, as
Lender may require.

 

(n) No Assignment. Borrower shall not assign this Agreement or any interest
therein and any such assignment is void and of no effect. Lender may assign this
Agreement and any other Agreements contemplated hereby, and all of its rights
hereunder and thereunder, and all provisions of this Agreement shall continue to
apply to the Loan. Lender agrees to notify Borrower of any such assignment.
Lender also shall have the right to participate the Loan with any other lending
institution.

 

(o) No Sale of Assets. Borrower and Guarantor shall not, during the term of the
Loan, transfer any material portion of their respective assets unless such
transfer is in the ordinary course of Borrower’s or Guarantor’s business, for
fair market value and such fair market value is given to Borrower or Guarantor,
in its sole name, and such transfer will not have a material adverse effect on
the financial condition of Borrower or Guarantor and/or its ability to perform
the obligations hereunder, as determined by Lender in its sole and absolute
discretion.

 

(p) Access to Books and Records. Borrower shall allow Lender, or its agents,
after reasonable prior notice and during reasonable normal business hours, to
access Borrower’s books, records and such other documents, and allow Lender, at
Borrower’s expense (other than the annual field exam referenced below), to
inspect, audit and examine the same and to make extracts therefrom and to make
copies thereof.

 

(q) Business Continuity. Borrower shall conduct its business in substantially
the same manner and locations as such business is now and has previously been
conducted during the term of the Loan.

 

(r) Insurance.

 

I. Borrower shall obtain, maintain and keep in full force and effect during the
term of the Loan adequate insurance coverage, with all premiums paid thereon and
without notice or demand, with respect to its properties and business against
loss or damage of the kinds and in the amounts customarily insured against by
companies of established reputation engaged in the same or similar businesses
including, without limitation:

 

(i) Public liability insurance insuring against all claims for personal or
bodily injury, death, or property damage in an amount of not less than
$1,000,000.00 single limit coverage, and $5,000,000.00 in the aggregate. Such
policy shall include an additional insured endorsement naming the Lender as loss
payee;

 

 9 

 

 

(ii) Insurance in such amounts and against such other casualties and
contingencies as may from time to time be required by Lender, including, without
limitation, insurance on all Collateral and all insurance required under the
Leases;

 

II. All policies of insurance required hereunder shall: (i) be written by
carriers which are licensed or authorized to transact business in the State of
Florida, and are rated “A” or higher, Class XII or higher, according to the
latest published Best’s Key Rating Guide and which shall be otherwise acceptable
to Lender in all other respects, (ii) provide that the Lender shall receive
thirty (30) days’ prior written notice from the insurer before a cancellation,
modification, material change or non-renewal of the policy becomes effective,
and (iii) be otherwise satisfactory to Lender.

 

III. Borrower shall not, without the prior written consent of Lender, take out
separate insurance concurrent in form or contributing with regard to any
insurance coverage required by Lender.

 

IV. At all times during the term of the Loan, Borrower shall have delivered to
Lender the original (or a certified copy) of all policies of insurance required
hereby, together with receipts or other evidence that the premiums therefor have
been paid.

 

V. Not less than thirty (30) days prior to the expiration date of any insurance
policy, Borrower shall deliver to Lender the original (or certified copy), or
the original certificate, as applicable, of each renewal policy, together with
receipts or other evidence that the premiums therefor have been paid.

 

VI. The delivery of any insurance policy and any renewals thereof, shall
constitute an assignment thereof to Lender, and Borrower hereby grants to Lender
a security interest in all such policies, in all proceeds thereof and in all
unearned premiums therefor.

 

(s) Subordination of Debt. Borrower will fully subordinate all of the Borrower’s
debts owed to third parties, including, without limitation, officers, employees,
stockholders, and affiliates, upon terms and conditions acceptable to Lender.
Notwithstanding the foregoing, so long as the Borrower is in compliance with the
financial covenants contained herein and there is no Event of Default or
Unmatured Event of Default, the Borrower shall be permitted to make regular
scheduled payments of principal and interest on such subordinated debt.

 

(t) Indemnification. Borrower and Guarantor hereby indemnify and hold Lender,
its directors, officers, agents, employees and attorneys harmless from and
against any liability, loss, expenses, damage of any nature, and claims,
including, without limitation, brokers’ claims, arising in connection with the
Loan.

 

 10 

 

 

(u) Estoppel Certificate. At any time during the term of the Loan, within ten
(10) Business Days after written demand of Borrower by the Lender therefor, the
Borrower shall deliver to the Lender a certificate, duly executed and in form
satisfactory to the Lender, stating and acknowledging, to the best of Borrower’s
knowledge, the then unpaid principal balance of, and interest due and unpaid,
under the Loan, and the fact that there are no defenses, off sets, counterclaims
or recoupments thereto (or, if such should not be the fact, then the facts and
circumstances relating to such defenses, off sets, counterclaims or
recoupments).

 

(v) Release of Information for Marketing Purposes. The Borrower hereby
irrevocably consents to the Lender releasing details of the Loan to the media,
radio, television, trade publications, magazines, web sites or other forms of
media (collectively, the “Media”) and hereby releases and holds Lender harmless
from any liability arising out of the use or publication of such information.

 

(w) Commitment Fee. Upon the execution of this Agreement, Borrower shall pay to
Lender a commitment fee in the amount of $61,250.00 in connection with the Loan.

 

7. FINANCIAL COVENANTS AND REPORTING REQUIREMENTS.

 

(a) Fixed Charge Coverage Ratio. At all times during the term of the Loan,
Borrower, shall maintain a minimum Fixed Charge Coverage Ratio of not less than
1.20 to 1.00. For purposes hereof, “Fixed Charge Coverage Ratio” shall mean the
ratio of (a) EBITDA, plus lease expenses, less Distributions, less payments made
by Borrower under the Put Agreement (including, without limitation, any payments
due as a result of the occurrence of a Listing Failure Anniversary), less
increases in amounts due from shareholders (members) of Affiliates, to (b) to
total debt service, inclusive of the Loan and all contractual repayments of
loans from shareholders (members), if applicable, plus lease expenses. This
covenant shall be measured for compliance quarterly commencing as of March 31,
2020, on a trailing 12-month period, upon Lender’s receipt of the financial
statements and other supporting documentation of Borrower required herein.

 

(b) Operating Leverage. At all times during the term of the Loan, Borrower shall
maintain a maximum Operating Leverage of not more than 3.50 to 1.00. For
purposes hereof, “Operating Leverage” shall mean total funded bank debt to
EBITDA for the trailing 12-month period. This covenant shall be measured
quarterly upon Lender’s receipt of the financial statements of Borrower required
herein.

 

 11 

 

 

(c) Depository Relationship; Treasury Services. In consideration for Lender’s
agreement to make the Loan, and for the interest rate and other terms agreed to
by Lender (i) Borrower shall maintain with Lender all its depository accounts
account(s) at all times during the term of the Loan and, within one hundred
fifty (150) days after the date hereof, shall implement with and thereafter
maintain with Lender all of its treasury services (including, without
limitation, merchant card services), (ii) Borrower, within thirty (30) days
after the date hereof shall cause Parent to maintain with Lender all depository
accounts with respect to the payments received by Parent under those franchise
agreements which have been assigned by Parent to Lender as security for the
Loan. If, by March 31, 2020, the depository accounts maintained by Borrower and
Parent pursuant to the foregoing (specifically excluding the account established
under Section 3 above), fail to average, for any calendar month period, at least
$3,800,000.00 in average daily balances, Borrower shall pay then to Lender a fee
of $5,000.00. Thereafter, until such an average daily balance amount of
$3,800,000.00 has been achieved for a full quarterly period, Borrower shall
continue to pay to Lender a fee of $5,000.00 at the end of each quarter. If such
threshold is not met in the first month of a quarter, then such fee shall be
payable at the end of that quarter, notwithstanding that this threshold was
subsequently met in that quarter. The afordescribed is paid to Lender, in part,
to compensate Lender for the loss of income suffered by Lender by reason of
Borrower and Parent failing to maintain with Lender deposit amounts which Lender
expected when it made the Loan.

 

(d) Borrower’s Annual Financial Statements. Within one hundred twenty (120) days
after the end of each Fiscal Year, Borrower shall supply Lender with (i) an
annual audited financial statement for Borrower for the prior Fiscal Year in
form acceptable to Lender in its sole and absolute discretion, and (ii) such
supporting documentation as Lender reasonably requests, if the 10-K report of
Parent fails to include a separate audited financial statement for Borrower.

 

(e) Borrower’s Quarterly Financial Statements. Within sixty (60) days after the
end of each fiscal quarter, Borrower shall supply Lender with (i) a quarterly
management-prepared financial statement for the Borrower for the prior fiscal
quarter in form acceptable to Lender in its sole and absolute discretion,
prepared in accordance with GAAP and all other applicable statutes, (ii) a
covenant compliance certificate confirming compliance with the financial
covenants set forth herein, in form satisfactory to Lender in its sole and
absolute discretion, and (iii) such supporting documentation as Lender
reasonably requests, if the 10-Q report of Borrower fails to include a separate
quarterly financial statement for Borrower.

 

(f) Parent’s 10-K Reports. Borrower shall provide to Lender a copy of each 10-K
of Parent simultaneously with its filing with the SEC, but in any event within
one hundred twenty (120) days after the end of each Fiscal Year.

 

(g) Parent’s Quarterly 10-Q Reports. Borrower shall provide to Lender a copy of
each 10-Q of Parent simultaneously with its filing with the SEC, but in any
event within sixty (60) days after the end of each fiscal quarter.

 

(h) Guarantor’ Financial Statements. Within forty-five (45) days after the end
of each calendar year, Guarantor shall supply Lender with (i) an annual personal
financial statement, together with bank and brokerage statements for the prior
calendar year, in form acceptable to Lender in its sole and absolute discretion,
and (ii) such supporting documentation as Lender reasonably requests.

 

(i) Guarantor Tax Returns. Within thirty (30) days of filing, Guarantor shall
supply Lender with a copy of its annual federal income tax returns, including,
without limitation, K-1 statements for all Partnerships and Sub Chapter S
Corporations, or, if an extension is filed for any tax return, within thirty
(30) days after any permitted extension date.

 

 12 

 

 

(j) Form of Financial Statements. The form and content of each financial
statement as required in Sections (d), (e) and (h) above, shall be acceptable to
Lender in its sole discretion, shall be certified by each party to be correct
and complete, and shall include a complete description of all contingent
liabilities, including, without limitation, all indebtedness guaranteed.

 

For ease of reference and for the convenience of the parties, all of the
reporting requirements are being attached verbatim as Exhibit “A” hereto. To the
extent of any conflict between the parties, the terms of this Agreement shall
control.

 

8. DEFAULT. Upon the occurrence of any of the following events (each an “Event
of Default” and collectively, the “Events of Default”), Lender may at its option
exercise any of its remedies set forth herein:

 

(a) Borrower fails to perform any obligation under this Agreement or the Note,
when due, whether on the scheduled due date or upon acceleration, maturity or
otherwise; or

 

(b) A “Default” or an “Event of Default” (as defined in each respective
document) occurs (beyond any applicable notice and cure period) under any of the
Loan Documents; or

 

(c) If any material warranty or representation made by Borrowers in this
Agreement or pursuant to the terms hereof shall at any time be false or
misleading in any material respect, and if of a curable nature, not be cured
within fifteen (15) days after notice from Lender to Borrower; or

 

(d) The dissolution of, termination of existence of, loss of good standing
status by Borrower, its subsidiaries or affiliates, if any, or any party to the
Loan Documents; or

 

(e) Borrower or Guarantor becomes the subject of any bankruptcy or other
voluntary or involuntary proceeding, in or out of court, for the adjustment of
debtor-creditor relationships and which, in the case of any involuntary
proceeding, is not dismissed within ninety (90) days of its filing; or

 

(f) The entry of a judgment against Borrower or Guarantor which Lender deems to
be of a material nature, in Lender’s sole discretion; or

 

(g) The seizure or forfeiture of, or the issuance of any writ of possession,
garnishment or attachment, or any turnover order for any property of Borrower or
Guarantor; or

 

(h) A material alteration in the kind or type of Borrower’s prospects or
business, financial or otherwise, or in the financial condition of the
Guarantor, is made without the prior written consent of Lender; or

 

 13 

 

 

(i) Lender determines in good faith, in its sole discretion, that the prospects
for payment or performance of Borrower’s obligations under the Loan Documents
are impaired or there has occurred a material adverse change in the business or
prospects of Borrower, financial or otherwise; or

 

(j) If Borrower or any Guarantor defaults under any loan, contract or agreement
extended by Lender or any of its affiliates, as the same may be amended,
restated, modified or replaced from time to time; or

 

(k) The failure of Borrower or Guarantor to timely provide any of the
information as required in Section 8 above; or

 

(l) The failure of Borrower to timely satisfy any of the covenants as required
in Section 6(e), (f), (j), (k), (n), (o), (q) or (r) above, or Section 8 above;
or

 

(m) Any default by Borrower under the Seller Note; or

 

(n) The failure of the Borrower’s business to comply with any law or regulation
controlling its operation.

 

9. REMEDIES OF LENDER. Upon the happening of an Event of Default, then Lender
may, at its option, upon written notice to Borrower:

 

(a) Cancel this Agreement;

 

(b) Commence an appropriate legal or equitable action to enforce performance of
this Agreement;

 

(c) Accelerate the payment of the Note and the Loan and any other sums secured
by the Leasehold Mortgage, the Security Agreement and the other Loan Documents,
apply all or any portion of any equity funds toward payment of the Loan, and
commence appropriate legal and equitable action to collect all such amounts due
Lender;

 

(d) Exercise any other rights or remedies Lender may have under the Leasehold
Mortgage, the Security Agreement or other Loan Documents referred to in this
Agreement or executed in connection with the Loan or which may be available
under applicable law.

 

10. GENERAL TERMS. The following shall be applicable throughout the period of
this Agreement or thereafter as provided herein:

 

(a) Rights of Third Parties. All conditions of the Lender hereunder are imposed
solely and exclusively for the benefit of Lender and its successors and assigns,
and no other Person shall have standing to require satisfaction of such
conditions or be entitled to assume that Lender will make advances in the
absence of strict compliance with any or all thereof, and no other Person shall,
under any circumstances, be deemed to be a beneficiary of this Agreement or the
Loan Documents, any provisions of which may be freely waived in whole or in part
by the Lender at any time if, in its sole discretion, it deems it desirable to
do so.

 

 14 

 

 

(b) Borrower is not Lender’s Agent. Nothing in this Agreement, the Note, the
Leasehold Mortgage, the Security Agreement or any other Loan Document shall be
construed to make the Borrower the Lender’s agent for any purpose whatsoever, or
the Borrower and Lender partners, or joint or co-venturers, and the relationship
of the parties shall, at all times, be that of debtor and creditor.

 

(c) Loan Expense/Enforcement Expense. Borrower agrees to pay to Lender on demand
all reasonable costs and expenses incurred by Lender in seeking to enforce
Lender’s rights and remedies under this Agreement, including court costs, costs
of alternative dispute resolution and reasonable attorneys’ fees and costs,
whether or not suit is filed or other proceedings are initiated hereon.

 

(d) Evidence of Satisfaction of Conditions. Lender shall, at all times, be free
independently to establish to its good faith and satisfaction, and in its
absolute discretion, the existence or nonexistence of a fact or facts which are
disclosed in documents or other evidence required by the terms of this
Agreement.

 

(e) Headings. The headings of the sections, paragraphs and subdivisions of this
Agreement are for the convenience of reference only, and shall not limit or
otherwise affect any of the terms hereof.

 

(f) Invalid Provisions to Affect No Others. If performance of any provision
hereof or any transaction related hereto is limited by law, then the obligation
to be performed shall be reduced accordingly; and if any clause or provision
herein contained operates or would prospectively operate to invalidate this
Agreement in part, then the invalid part of said clause or provision only shall
be held for naught, as though not contained herein, and the remainder of this
Agreement shall remain operative and in full force and effect.

 

(g) Application of Interest to Reduce Principal Sums Due. In the event that any
charge, interest or late charge is above the maximum rate provided by law, then
any excess amount over the lawful rate shall be applied by Lender to reduce the
principal sum of the Loan or any other amounts due Lender hereunder.

 

(h) Governing Law. The laws of the State of Florida shall govern the
interpretation and enforcement of this Agreement.

 

(i) Number and Gender. Whenever the singular or plural number, masculine or
feminine or neuter gender is used herein, it shall equally include the others
and shall apply jointly and severally.

 

(j) Prior Agreement. To the extent necessary, this Agreement shall be deemed to
be an amendment to any prior loan agreement between Borrower and Lender, and in
the event of a conflict between the terms of this Agreement or any such prior
agreement, the terms of this Agreement shall govern.

 

 15 

 

 

(k) Waiver. If Lender shall waive any provisions of the Loan Documents, or shall
fail to enforce any of the conditions or provisions of this Agreement, such
waiver shall not be deemed to be a continuing waiver and shall never be
construed as such; and Lender shall thereafter have the right to insist upon the
enforcement of such conditions or provisions. Furthermore, no provision of this
Agreement shall be amended, waived, modified, discharged or terminated, except
by instrument in writing signed by the parties hereto.

 

(l) Notices. All notices from the Borrower to Lender and Lender to Borrower
required or permitted by any provision of this Agreement shall be in writing and
sent by registered or certified mail or nationally recognized overnight delivery
service and addressed as follows:

 

  TO LENDER: CITY NATIONAL BANK OF FLORIDA     25 West Flagler Street     Miami,
Florida 33130     Attention: Legal Department         TO BORROWER: ARC WINGHOUSE
LLC     1409 Kingsley Avenue, Suite 2     Orange Park, Florida 32073    
Attention: Seenu G. Kasturi

 

Such addresses may be changed by such notice to the other party. Notice given as
hereinabove provided shall be deemed given on the date of its deposit in the
United States Mail and, unless sooner actually received, shall be deemed
received by the party to whom it is addressed on the third calendar day
following the date on which said notice is deposited in the mail, or if a
courier system is used, on the date of delivery of the notice.

 

(m) Successors and Assigns. This Agreement shall inure to the benefit of and be
binding on the parties hereto and their heirs, legal representatives, successors
and assigns; but nothing herein shall authorize the assignment hereof by the
Borrower.

 

(n) USA Patriot Act Notice. Lender hereby notifies Borrower and Guarantor that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), Lender is required to obtain,
verify and record information that identifies Borrower and Guarantor, which
information includes the name and address of Borrower and Guarantor and other
information that will allow Lender to identify Borrower and Guarantor in
accordance with the Act.

 

(o) Counterparts, Facsimiles. This Agreement may be executed in counterparts.
Each executed counterpart of this Agreement will constitute an original
document, and all executed counterparts, together, will constitute the same
agreement. Any counterpart evidencing signature by one party that is delivered
by facsimile by such party to the other party hereto shall be binding on the
sending party when such facsimile is sent, and such sending party shall within
ten (10) days thereafter deliver to the other parties a hard copy of such
executed counterpart containing the original signature of such party or its
authorized representative.

 

(p) WAIVER OF JURY TRIAL. LENDER, BORROWER AND GUARANTOR HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY WAIVE THE RIGHT ANY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH THIS AGREEMENT AND ANY AGREEMENT TO BE CONTEMPLATED TO BE
EXECUTED IN CONJUNCTION HEREWITH, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY. THIS PROVISION
IS A MATERIAL INDUCEMENT FOR LENDER ENTERING INTO THIS AGREEMENT.

 

[CONTINUES ON THE FOLLOWING PAGE

THIS SPACE IS INTENTIONALLY LEFT BLANK]

 

 16 

 

 

IN WITNESS WHEREOF, Borrower and Lender have caused this Agreement to be
executed on the date first above written.

 

  BORROWER:       ARC WINGHOUSE LLC, a Florida limited liability company      
By: /s/ Seenu G. Kasturi     Seenu G. Kasturi, Manager         LENDER:      
CITY NATIONAL BANK OF FLORIDA         By: Lance Aylsworth   Name: Lance
Aylsworth   Title: SVP

 

(Signature Page to Loan Agreement)

 

   

 

 

JOINDER OF GUARANTOR

 

Guarantor hereby joins in and consents to the foregoing Loan Agreement. Without
limiting the foregoing, Guarantor agrees to the terms of the Loan Agreement
applicable to Guarantor including, without limitation, the terms of Section 3.

 

  /s/ Seenu G. Kasturi   Seenu G. Kasturi

 

   

 

 

EXHIBIT “A”

 

Financial Reporting Requirements

 

FINANCIAL COVENANTS AND REPORTING REQUIREMENTS.

 

(q) Fixed Charge Coverage Ratio. At all times during the term of the Loan,
Borrower, shall maintain a minimum Fixed Charge Coverage Ratio of not less than
1.20 to 1.00. For purposes hereof, “Fixed Charge Coverage Ratio” shall mean the
ratio of (a) EBITDA, plus lease expenses, less Distributions, less payments made
by Borrower under the Put Agreement (including, without limitation, any payments
due as a result of the occurrence of a Listing Failure Anniversary), less
increases in amounts due from shareholders (members) of Affiliates, to (b) to
total debt service, inclusive of the Loan and all contractual repayments of
loans from shareholders (members), if applicable, plus lease expenses. This
covenant shall be measured for compliance quarterly commencing as of March 31,
2020, on a trailing 12-month period, upon Lender’s receipt of the financial
statements and other supporting documentation of Borrower required herein.

 

(r) Operating Leverage. At all times during the term of the Loan, Borrower shall
maintain a maximum Operating Leverage of not more than 3.50 to 1.00. For
purposes hereof, “Operating Leverage” shall mean total funded bank debt to
EBITDA for the trailing 12-month period. This covenant shall be measured
quarterly upon Lender’s receipt of the financial statements of Borrower required
herein.

 

(s) Depository Relationship; Treasury Services. In consideration for Lender’s
agreement to make the Loan, and for the interest rate and other terms agreed to
by Lender (i) Borrower shall maintain with Lender all its depository accounts
account(s) at all times during the term of the Loan and, within one hundred
fifty (150) days after the date hereof, shall implement with and thereafter
maintain with Lender all of its treasury services (including, without
limitation, merchant card services), (ii) Borrower, within thirty (30) days
after the date hereof shall cause Parent to maintain with Lender all depository
accounts with respect to the payments received by Parent under those franchise
agreements which have been assigned by Parent to Lender as security for the
Loan. If, by March 31, 2020, the depository accounts maintained by Borrower and
Parent pursuant to the foregoing (specifically excluding the account established
under Section 3 above), fail to average, for any calendar month period, at least
$3,800,000.00 in average daily balances, Borrower shall pay then to Lender a fee
of $5,000.00. Thereafter, until such an average daily balance amount of
$3,800,000.00 has been achieved for a full quarterly period, Borrower shall
continue to pay to Lender a fee of $5,000.00 at the end of each quarter. If such
threshold is not met in the first month of a quarter, then such fee shall be
payable at the end of that quarter, notwithstanding that this threshold was
subsequently met in that quarter. The afordescribed is paid to Lender, in part,
to compensate Lender for the loss of income suffered by Lender by reason of
Borrower and Parent failing to maintain with Lender deposit amounts which Lender
expected when it made the Loan.

 

   

 

 

(t) Borrower’s Annual Financial Statements. Within one hundred twenty (120) days
after the end of each Fiscal Year, Borrower shall supply Lender with (i) an
annual audited financial statement for Borrower for the prior Fiscal Year in
form acceptable to Lender in its sole and absolute discretion, and (ii) such
supporting documentation as Lender reasonably requests, if the 10-K report of
Parent fails to include a separate audited financial statement for Borrower.

 

(u) Borrower’s Quarterly Financial Statements. Within sixty (60) days after the
end of each fiscal quarter, Borrower shall supply Lender with (i) a quarterly
management-prepared financial statement for the Borrower for the prior fiscal
quarter in form acceptable to Lender in its sole and absolute discretion,
prepared in accordance with GAAP and all other applicable statutes, (ii) a
covenant compliance certificate confirming compliance with the financial
covenants set forth herein, in form satisfactory to Lender in its sole and
absolute discretion, and (iii) such supporting documentation as Lender
reasonably requests, if the 10-Q report of Borrower fails to include a separate
quarterly financial statement for Borrower.

 

(v) Parent’s 10-K Reports. Borrower shall provide to Lender a copy of each 10-K
of Parent simultaneously with its filing with the SEC, but in any event within
one hundred twenty (120) days after the end of each Fiscal Year.

 

(w) Parent’s Quarterly 10-Q Reports. Borrower shall provide to Lender a copy of
each 10-Q of Parent simultaneously with its filing with the SEC, but in any
event within sixty (60) days after the end of each fiscal quarter.

 

(x) Guarantor’ Financial Statements. Within forty-five (45) days after the end
of each calendar year, Guarantor shall supply Lender with (i) an annual personal
financial statement, together with bank and brokerage statements for the prior
calendar year, in form acceptable to Lender in its sole and absolute discretion,
and (ii) such supporting documentation as Lender reasonably requests.

 

(y) Guarantor Tax Returns. Within thirty (30) days of filing, Guarantor shall
supply Lender with a copy of its annual federal income tax returns, including,
without limitation, K-1 statements for all Partnerships and Sub Chapter S
Corporations, or, if an extension is filed for any tax return, within thirty
(30) days after any permitted extension date.

 

(z) Form of Financial Statements. The form and content of each financial
statement as required in Sections (d), (e) and (h) above, shall be acceptable to
Lender in its sole discretion, shall be certified by each party to be correct
and complete, and shall include a complete description of all contingent
liabilities, including, without limitation, all indebtedness guaranteed.

 

For ease of reference and for the convenience of the parties, all of the
reporting (to be inserted here)



 



   

 

